Case 2:17-cv-07304-FMO-E Document 87 Filed 07/24/19 Page 1 of 2 Page ID #:1023




  1   MARTORELL LAW APC
      Eduardo Martorell, Esq. (SBN 240027)
  2   EMartorell@Martorell-Law.com
      Harry A. Abraham, Esq (SBN 290298)
  3   HAbraham@Martorell-Law.com
      Playa District
  4   6100 Center Drive, Ste 1130
      Los Angeles, CA 90045
  5   Telephone: 323.840.1200
      Facsimile: 323.840.1300
  6
      Attorneys for Plaintiff
  7   ENCLOSED MUSIC LLC
  8
                          UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11   ENCLOSED MUSIC LLC,             )          Case No. 2:17-cv-07304-FMO-E
                                      )
 12                                   )          Hon. Fernando M. Olguin
                  Plaintiff,          )
 13                                   )
            vs.                       )          STIPULATION OF DISMISSAL
 14                                   )
                                      )
 15   JAMES RICHARD STEINMAN dba      )          Complaint Filed: October 04, 2017
      LOST BOYS MUSIC; EDWARD B.      )
 16                                   )
      MARKS MUSIC COMPANY, imprint )
 17   of CARLIN AMERICA, INC., a New )
      York Corporation; MICHAEL LEE   )
 18                                   )
      ADAY (formerly MARVIN LEE       )
 19   ADAY) pka MEAT LOAF; and DOES 1 )
      through 100, inclusive,         )
 20                                   )
                                      )
 21               Defendants.         )
                                      )
 22
 23
 24
 25
 26
 27
 28

                                             1
                                  STIPULATION OF DISMISSAL
Case 2:17-cv-07304-FMO-E Document 87 Filed 07/24/19 Page 2 of 2 Page ID #:1024




  1         Plaintiff ENCLOSED MUSIC (“Plaintiff”) and Defendants JAMES RICHARD
  2   STEINMAN dba LOST BOYS MUSIC; EDWARD B. MARKS MUSIC COMPANY,
  3   imprint of CARLIN AMERICA, INC., a New York Corporation; MICHAEL LEE
  4   ADAY (formerly MARVIN LEE ADAY) pka MEAT LOAF (collectively
  5   “Defendants”), pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii), hereby
  6   jointly stipulate that all claims and causes of action alleged by Plaintiff against all
  7   defendants in this action be dismissed WITH PREJUDICE, with each of Plaintiff and
  8   Defendants to bear its own cost, expenses, and attorneys’ fees.
  9         IT IS SO STIPULATED.
 10
                                         MARTORELL LAW APC
 11
 12
 13   Dated: July 24, 2019        By:    /s/ Harry Abraham
                                         Eduardo Martorell
 14                                      Harry Abraham
                                         Attorneys for Plaintiff
 15                                      ENCLOSED MUSIC LLC
 16
 17                                      PRYOR CASHMAN LLP
 18
 19
 20   Dated: July 24, 2019        By:    /s/ Benjamin S. Akley
                                         Michael J. Niborski
 21                                      Benjamin S. Akley
                                         Robert J. deBrauwere
 22                                      Frank P. Scibilia
                                         Ross M. Bagley
 23                                      Attorneys for Defendants
                                         JAMES RICHARD STEINMAN dba LOST
 24                                      BOYS MUSIC, EDWARD B. MARKS MUSIC
                                         COMPANY, CARLIN AMERICA, INC., and
 25                                      MICHAEL LEE ADAY pka MEAT LOAF

 26
 27
 28

                                                 2
                                     STIPULATION OF DISMISSAL
